[Cite as State v. Berrios, 2022-Ohio-1999.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY

STATE OF OHIO,                                    CASE NO. 2022-A-0043

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        -v-                                       Court of Common Pleas

RAUL ALVAREZ BERRIOS,
                                                  Trial Court No. 2021 CR 00126
                 Defendant-Appellant.


                                         MEMORANDUM
                                           OPINION

                                       Decided: June 13, 2022
                                     Judgment: Appeal dismissed


Colleen M. O’Toole, Ashtabula County Prosecutor, 25 West Jefferson Street, Jefferson,
OH 44047 (For Plaintiff-Appellee).

Joseph P. Morse, 323 West Lakeside Avenue, Suite 220, Cleveland, OH 44113 (For
Defendant-Appellant).


JOHN J. EKLUND, J.

        {¶1}     On May 19, 2022, appellant, Raul Alvarez Berrios, by and through counsel

filed a notice of appeal from an October 19, 2021 judgment entry of the Ashtabula County

Court of Common Pleas which denied his pretrial motion to suppress evidence.

        {¶2}     An order denying a defendant’s motion to suppress prior to the conclusion

of the criminal trial has been held to not be a final appealable order. See State v. Jones,

11th Dist. Portage No. 98-P-0116, 1999 WL 33100648, *2 (Jan. 29, 1999); State v.

Ricciardi, 134 Ohio App.3d 155 (7th Dist.1999).
       {¶3}   Additionally, even if the October 19, 2021 entry were a final order,

appellant’s May 19, 2022 notice of appeal would be untimely since it was filed beyond the

thirty-day time period in App.R. 4(A)(1).

       {¶4}   Appeal dismissed, sua sponte, for lack of jurisdiction.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                            2

Case No. 2022-A-0043